73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Michael GOFF, Defendant-Appellant.
No. 95-30219.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Michael Goff appeals the district court's denial of his motion to dismiss on double jeopardy grounds the indictment charging him with destruction of government property (18 U.S.C. Sec. 1361 and 2) during a prison riot.  Following denial of the motion to dismiss, Goff was tried by a jury and convicted.  Goff contends that his prosecution violated double jeopardy because he had already been punished for the same incident by the Bureau of Prisons with the loss of statutory good time credit and a disciplinary transfer to another institution.  In a case arising out of the same prison riot, we recently held that double jeopardy does not bar a criminal prosecution based on conduct for which prison officials have already imposed administrative discipline.  United States v. Brown, 59 F.3d 102 (9th Cir.1995).  Accordingly, the district court's judgment is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3